DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 6, 8, 10, 12, 14, 16 ,18, 20, 22, 24, 26, 28, 30, and 32 of U.S. Patent No. 11,377,718.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
Instant claim 1 and claim 2 of the ‘718 patent recite a steel comprising the compositions in mass% outlined in the table below and with a balance being Fe and unavoidable impurities.  Each of these ranges overlap (except for the amount of P, and the courts have held that where claimed ranges overlap or lie inside of other ranges a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The amount of P is noted as not being claimed in the ‘718 patent, however, the written description of the ‘718 patent discloses P as an unavoidable impurity at ≤0.10 (Col. 3, lines 4-7).  Therefore this amount of P (i.e. ≤0.10%) is considered to be necessarily present, and the range overlaps the instantly claimed range.  See MPEP § 2144.05.  The limitation of instant claim 1 of “for a mold” is noted but is considered an intended use as the claims do not recite a structural difference.  See MPEP § 2111.02(II).  The steel recited in claim 2 of the ‘718 patent is considered to be capable of being used for a mold due to its overlapping composition as a substantially identical composition is considered to have substantially identical properties or functions, absent an objective showing.  See MPEP § 2112.01.

Instant Claim 1
Claim 2 of the ‘718 Patent
C
0.070-0.130%
0.045-0.090%
Si
0.01-0.60%
0.01-0.50%
Mn
0.02-0.60%
0.10-0.60%
P
0.003-0.150%
(not claimed)
Cu
0.005-1.50%
0.30-1.50%
Ni
0.005-0.80%
0.80-1.10%
Cr
7.50-8.405
6.60-8.60%
Mo
0.70-1.20%
0.01-0.70%
V
0.01-0.30%
0.001-0.200%
Al
0.010-0.120%
0.050-0.094%
N
0.015-0.095%
0.0002-0.0500%


While not reciting an exact duplicate of claim 2 of the ‘718 patent, instant claim 1 would have been obvious to one of ordinary skill in the art before the effective filing date as an obvious variant of the ‘718 patent due to the composition having overlapping ranges for each of the elements, and one would have had a reasonable expectation of success.
In the interest of helping clarify the combinations of recited elements, the following groups of elements are recited in the instant claims and the claims of the ‘718 patent (the combinations recited in specific claims follow the listing of the groups):
Group a: C, Si, Mn, P, Cu, Ni, Cr, Mo, V, Al, and N as outlined in the table above regarding instant claim 1 and claim 2 of the ‘718 patent.
Group b: Both instant claim 2 and claim 4 of the ‘718 patent recite at least one of 030-4.00 mass% W and 0.30-3.00% Co.
Group c: Instant claims 3-4 each recite 0.0002-0.0080 mass% B whereas claims 10, 12, 14, and 16 of the ‘718 patent each recite 0.0001-0.0050 mass% B.  These ranges overlap.  See MPEP § 2144.05.
Group d: Instant claims 5-8 each recite at least one of Nb, Ta, Ti, and Zr in an amount of 0.004-0.100 mass% for each element whereas claims 6 and 8 of the ‘718 patent each recite at least one of Nb, Ta, Ti, and Zr in an amount of 0.004-0.200 mass% for each element.  These ranges overlap.  See MPEP § 2144.05.
Group e: Instant claims 9-16 each recite 0.003-0.250 mass% S, 0.0005-0.2000% Ca, 0.03-0.50% Se, 0.005-0.100% Te, 0.01-0.50% Bi, and 0.03-0.50% Pb whereas claims 18, 20, 22, 24, 26, 28, 30, and 32 of the ‘718 patent each recite 0.008-0.050 mass% S, 0.0005-0.2000% Ca, 0.03-0.50% Se, 0.005-0.100% Te, 0.01-0.50% Bi, and 0.03-0.50% Pb.  Each of these ranges overlap.  See MPEP § 2144.05.
Instant claim 2 and claim 4 of the ‘718 patent recite the steel having a composition comprising groups a + b.
Instant claim 3 and claim 10 of the ‘718 patent recite the steel having a composition comprising groups a + c.
Instant claim 4 and claim 12 of the ‘718 patent recite the steel having a composition comprising groups a + b + c.
Instant claim 5 and claim 6 of the ‘718 patent recite the steel having a composition comprising groups a + d.
Instant claim 6 and claim 8 of the ‘718 patent recite the steel having a composition comprising groups a + b + d.
Instant claim 7 and claim 14 of the ‘718 patent recite the steel having a composition comprising groups a + c + d.
Instant claim 8 and claim 16 of the ‘718 patent recites the steel having a composition comprising groups a + b + c + d.
Instant claim 9 and claim 18 of the ‘718 patent recite the steel having a composition comprising groups a + e.
Instant claim 10 and claim 20 of the ‘718 patent recite the steel having a composition comprising groups a + b + e.
Instant claim 11 and claim 26 of the ‘718 patent recite the steel having a composition comprising groups a + c + e.
Instant claim 12 and claim 28 of the ‘718 patent recite the steel having a composition comprising groups a + b + c + e.
Instant claim 13 and claim 22 of the ‘718 patent recite the steel having a composition comprising groups a + d + e.
Instant claim 14 and claim 24 of the ‘718 patent recite the steel having a composition comprising groups a + b + d + e.
Instant claim 15 and claim 30 of the ‘718 patent recite the steel having a composition comprising groups a + c + d + e.
Instant claim 16 and claim 32 of the ‘718 patent recite the steel having a composition comprising groups a + b + c + d + e.
Instant claim 17 and claim 2 of the ‘718 patent both recite wherein the steel has a hardness of 32-44 HRC.  The limitation of the hardness being measured at 15-35 °C as recited in instant claim 17 is noted but is considered a product-by-process limitation (i.e. the measurement being conducted at the recited temperature) and is not considered to render a patentable distinction over other art absent a showing as to how the claimed process affects the final structure of the claimed steel.  See MPEP § 2113.
Instant claim 17 recites an average absorbed energy measured in a temperature range of 15-35 °C of 20 J or more, whereas claim 2 of the ‘718 patent recites having an impact value exceeding 50 J/cm2.  These values are considered to be comparable regardless of the difference in recited units because both the instant specification (paragraph 0052) and the written description of the ‘718 patent (Col. 11, lines 1-30) disclose that the absorbed energy/impact value are measured using a notch having a bottom radius of 1 mm, a height under the notch of 8 mm, and a cross-sectional area of 0.8 cm2 (i.e. about 80 mm2) and wherein the ‘718 patent discloses the measurement being at room temperature of 21-27 °C, which overlaps the instantly claimed range of 15-35 °C.  It is noted that the impact value recited in claim 2 of the ‘718 patent has been divided by the cross-sectional area (Col. 11, lines 1-13), and therefore the impact value of 50 J/cm2 or more corresponds to an absorbed energy of about 40 J or more (calculated as the impact value of 50 J/cm2 times the cross-sectional area of 0.8 cm2).  As such, these ranges overlap (i.e. 20 J or more as recited in instant claim 17 compared to about 40 J or more corresponding to the impact value exceeding 50 J/cm2 as recited in claim 2 of the ‘718 patent).  See MPEP § 2144.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kono (JP 2013-177669, previously cited with original and English translation of abstract, machine translation of full description attached).
Claim 1: Kono teaches a steel for a molding die (i.e. for a mold) (paragraphs 0001 and 0035).  The steel has a composition (in mass% as recited in claims 1-6) of 0.040-0.100% C (paragraph 0036), 0.03-0.27% Si (paragraph 0042), 0.30-1.80% Mn (paragraph 0054), ≤0.03% P (paragraph 0018), 0.30-0.61% Cu (paragraph 0055), 0.30-1.50% Ni (paragraph 0071), 4.0-9.0% Cr (paragraph 0062), 0.04-1.00% Mo (paragraph 0066), 0.02-0.50% V (paragraph 0067), ≤0.10% Al (paragraph 0018), ≤0.02% N (paragraph 0018), etc., and Fe and inevitable impurities (claim 1).  Each of these ranges overlap the instantly claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
While not reciting an exactly identical composition as the instantly claimed steel, it would have been obvious to one of ordinary skill in the art before the effective filing date as the ranges for each of the elements of the instantly claimed composition overlaps with the composition taught by Kono, which is considered a prima facie case of obviousness (see MPEP § 2144.05), and one would have had a reasonable expectation of success.
Claim 2: Kono teaches that the composition may contain at least 1 of 0.30-4.00 mass% W and 0.30-3.00% Co (paragraph 0019), which overlap the claimed ranges.  See MPEP § 2144.05.
Claims 3-4: Kono teaches that the composition may include 0.0001-0.0050 mass% B (paragraph 0021), which overlaps the claimed range.  See MPEP § 2144.05.
Claims 5-8: Kono teaches that the composition may include at least one of 0.004-0.100 mass% Nb, 0.004-0.100% Ta, 0.004-0.100% Ti, and 0.004-0.100% Zr (paragraph 0020).  These ranges each overlap the claimed ranges.  See MPEP § 2144.05.
Claims 9-16: Kono teaches that the composition may include at least one of 0.003-0.050 mass% S, 0.0005-0.2000% Ca, 0.03-0.50% Se, 0.005-0.100% Ti, 0.01-0.30% Bi, 0.03-0.50% Pb (paragraph 0023).  These ranges each overlap the claimed ranges.  See MPEP § 2144.05.
Claim 17: Kono teaches an average hardness at room temperature (i.e. about 20°C) of 35-45 HRC (paragraph 0024), which overlaps the claimed ranges of hardness and temperature range.  See MPEP § 2144.05.  Kono also teaches an impact value of 26-32 J/cm2 (paragraph 0079), measured at room temperature (i.e. about 20°C) (paragraph 0099).  This impact value compared to the claimed average absorbed energy of 20 J or more (i.e. 20 J or more for a cross-sectional area of 80 mm2, which is about 0.80 cm2, corresponds to an impact value of about 25 J/cm2 calculated as the absorbed energy divided by the cross-sectional area) overlaps in range for both impact value/absorbed energy and temperature.  See MPEP § 2144.05.  Kono specifically teaches a temperature for measuring the hardness and impact value that overlaps the claimed range; however, it is noted that the limitation of the hardness and average absorbed energy being measured at 15-35 °C as recited in instant claim 17 but is considered a product-by-process limitation (i.e. the measurement being conducted at the recited temperature) and is not considered to render a patentable distinction over prior art absent an objective showing as to how the claimed process affects the final structure of the claimed steel.  See MPEP § 2113.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hasegawa et al. (JP H11-350031A, machine translation attached) teaches a creep resistant steel useful as a structural material for high temperature equipment having a composition that may include 0.03-0.20 wt% C, 0.01-1.0% Si, 0.10-2.0% Mn, 0.05-1.5% Cu, 0.05-3.0% Ni, 8-13% Cr, 0.5-2.0% Mo, 0.05-0.50% V, 0.002-0.1% Al, 0.005-0.1% N, 0.5-4.0% W, 0.05-5.0% Co, 0.0005-0.01% B, 0.01-0.20% Nb, 0.02-0.40% Ta, 0.005-0.10% Ti, 0.005-0.10% Zr, 0.0005-0.01% Ca, etc. with a balance of Fe and unavoidable impurities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784